Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20   PageID.1710   Page 1 of 40




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 MICHAEL C. WARD,

                    Petitioner,             Case No. 2:19-cv-12543
                                            Hon. Arthur J. Tarnow
 v.

 WILLIS CHAPMAN,1

               Respondent.
 ______________________________/

     OPINION AND ORDER DENYING PETITIONER’S MOTIONS FOR
    RECONSIDERATION (ECF NOS. 40, 41), GRANTING MOTIONS TO
   SUPPLEMENT (ECF NO. 46, 48) AND EXTEND DEADLINE (ECF NO.
 43), DENYING MOTIONS FOR A CONFERENCE (ECF NO. 49) AND FOR
      APPOINTMENT OF APPELLATE COUNSEL (ECF NO. 50), AND
            DENYING CERTIFICATE OF APPEALABILITY

         On August 26, 2019, Michigan prisoner Michael C. Ward filed a petition

 for writ of habeas corpus challenging the Michigan Parole Board’s denial of

 parole on the life sentence he is serving for a 1981 drug possession

 conviction. Mich. Comp. Laws § 333.7401(2)(a)(1). Two of Petitioner’s

 grounds for relief were dismissed. ECF No. 21. Respondent was ordered to

 respond to the remaining claim: that Petitioner was denied parole in

 retaliation for his continued litigation in Ward v. Wolfenbarger, Case No. 03-


 1
     The Court amends the caption to reflect the name of Petitioner’s current
     warden. See Rule 2(a) of the Rules Governing § 2254 Cases, 28 U.S.C.
     foll. § 2254.
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20   PageID.1711   Page 2 of 40



                                                 Ward v. Chapman, 19-12543
 72701, which challenged the Michigan Department of Corrections’ continued

 use of expunged convictions in security classification and parole board

 decisions.

       Petitioner filed this separate petition for a writ of habeas corpus

 following the Court’s suggestion in Petitioner’s 2003 habeas case, most

 recently in an August 2019 order. Case No. 03-72701, ECF No. 355.

 Petitioner’s continued incarceration on a now-obsolete statutory life term for

 a non-violent offense serves no purpose and does not enhance the public

 safety of Michigan – especially as he will be 71 years of age when next

 eligible for parole review. Nonetheless, Petitioner is unable to demonstrate

 his entitlement to habeas relief.

       On June 22, 2020, the Court dismissed with prejudice Petitioner’s

 application for a writ of habeas corpus. ECF No. 30. The Court also denied

 several pending motions, including Petitioner’s motion for bond. Id. Petitioner

 has filed duplicate motions for reconsideration of that order and relief from

 judgment. ECF No. 40, 41.

       Petitioner has experienced significant mail and docketing delays over

 the last few months due to circumstances related to the COVID-19

 pandemic. For instance, Petitioner filed a timely reply brief to Respondent’s

 answer to Petitioner’s motion for bond, under Local Rule 7.1(e)(1)(C), but it

                                       2
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20    PageID.1712   Page 3 of 40



                                                  Ward v. Chapman, 19-12543
 was not received and docketed until June 22, 2020. ECF No. 32. Similarly,

 a timely reply brief to Respondent’s answer to Petitioner’s habeas petition

 was not received and docketed until June 23, 2020. ECF No. 33.

       Petitioner also filed a “comprehensive” reply brief opposing

 Respondent’s answer to his second habeas claim. ECF No. 37. That

 pleading was signed June 8, 2020, postmarked June 25, 2020, id. at

 PageID.56, and docketed July 7, 2020. A supporting volume of exhibits was

 received and docketed separately as ECF No. 36. Petitioner has also

 submitted supplemental authority, ECF No. 35; and two letters and a notice

 relating to the delayed pleadings. ECF Nos. 34, 38, 39.

       More recently, the Petitioner has filed a Notice of Appeal, ECF No. 44,

 which he requested be held in abeyance pending this order; letters, ECF

 Nos. 42, 47; a “Motion-Addendum/Supplement of Authority,” ECF No. 46,

 which expands upon but largely duplicates his argument in ECF No. 35; and

 a motion for extension of time to file for a certificate of appealability and in

 forma pauperis status, and for reconsideration of the Court’s denial of

 appointment of counsel. ECF No. 43. He also filed a motion requesting a

 conference and for appointment of appellate counsel. ECF Nos. 49, 50.

       Now having reviewed all outstanding motions and exhibits, the Court

 will deny Petitioner’s motion for reconsideration. While Petitioner is correct

                                        3
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20     PageID.1713    Page 4 of 40



                                                   Ward v. Chapman, 19-12543
 that AEDPA deference does not apply to his case, and his petition must be

 reviewed de novo, the correction of that error does not result in a different

 outcome. L.R. 7.1(h)(3). This is also true of other errors Petitioner claims. An

 explanation follows.

                  I.    Background and procedural history

       Petitioner has litigated since 2003 a habeas challenge to the

 institutional use of two invalid 1971 criminal convictions by the Michigan

 Department of Corrections and the Michigan Parole Board. See Case No.

 03-72701. Petitioner is serving a life sentence for a 1981 conviction for

 possession with intent to deliver over 650 grams of cocaine. This petition

 argues the 1971 convictions were unconstitutionally used over several years,

 from 2005 parole violation charges and subsequent denials of parole up

 through the parole board’s most recent finding of “no interest” in April 2017

 and its recommendation against executive clemency in 2018. In addition to

 those claims, Petitioner argues that the parole board’s motivation for its

 denials is retaliation for his continued litigation in the 2003 case, in violation

 of his First Amendment rights. He raised a third claim that his continued

 incarceration is cruel and unusual punishment in violation of Eighth

 Amendment protections.



                                         4
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20     PageID.1714    Page 5 of 40



                                                   Ward v. Chapman, 19-12543
       In its June 22, 2020, order, this Court denied Petitioner’s motion for

 bond and dismissed the surviving claim of retaliation (the two other claims

 had been dismissed in a previous order). ECF No. 30. At the time the Court’s

 most recent order was entered, neither of Petitioner’s reply briefs had been

 received.

       In his motion for reconsideration, Petitioner cites as error the Court’s

 application of AEDPA deference to his case, which he argues is inapposite

 because the parole board decision is not a “state court judgment.” Petitioner

 also argues in the motion and through supplemental authority filings that he

 possesses an enduring liberty interest because he was at one time granted

 parole. He claims that his petition is based not 28 U.S.C. § 2254, but on 28

 U.S.C. § 2241, resulting in a different standard for relief. Petitioner argues

 that the Court’s failure to wait for his reply briefs before issuing its recent

 orders is a due process violation. Finally, Petitioner asserts that he is entitled

 to an evidentiary hearing that will demonstrate he is entitled to habeas relief.

                           II.   Standard of Review

    A. AEDPA

       In general, habeas petitions are reviewed under the exacting standards

 set forth in the Antiterrorism and Effective Death Penalty Act of 1996

 (AEDPA), Pub. L. No. 104-132, 110 Stat. 1214 (Apr. 24, 1996). Under

                                         5
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20    PageID.1715   Page 6 of 40



                                                  Ward v. Chapman, 19-12543
 AEDPA, a federal court cannot grant habeas relief with respect to any claim

 adjudicated on the merits in a state court proceeding unless the state

 adjudication of the claim either

       (1)   resulted in a decision that was contrary to, or involved an
             unreasonable application of, clearly established Federal
             law, as determined by the Supreme Court of the United
             States; or

       (2)   resulted in a decision that was based on an unreasonable
             determination of the facts in light of the evidence presented
             in the State court proceeding.

 28 U.S.C. § 2254(d).

       However, if the state court did not adjudicate a claim on the merits, “the

 deferential standard of review mandated by the AEDPA does not apply.”

 Higgins v. Renico, 470 F.3d 624, 630–31 (6th Cir. 2006). Instead, the claim

 is reviewed de novo. Bies v. Sheldon, 775 F.3d 386, 395 (6th Cir. 2014)

 (citing Cullen v. Pinholster, 563 U.S. 170, 131 S. Ct., 1401; Robinson v.

 Howes, 663 F.3d 819, 822–23 (6th Cir. 2011)).

       Cullen also held that a federal court reviewing a habeas petition under

 § 2254(d) is restricted to the record before it, when the state court ruled on

 the merits. Williams v. Lafler, 494 F. App'x 526, 534 (6th Cir. 2012) (citing

 Cullen, 131 S. Ct. at 1398-99). However, when de novo review applies, the

 court is “free to expand the record, provided that the petitioner diligently


                                        6
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20     PageID.1716    Page 7 of 40



                                                   Ward v. Chapman, 19-12543
 attempted to present those facts in state court . . .” Stermer v. Warren, 959

 F.3d 704, 721–22 (6th Cir. 2020) (citing Williams v. Taylor, 529 U.S. 420,

 431–32 (2000); Ballinger v. Prelesnik, 709 F.3d 558, 562 (6th Cir. 2013))

 (other citations omitted). Even when a petitioner has been diligent, the

 decision to hold “an evidentiary hearing is discretionary.” Williams v. Lafler,

 494 F. App’x at 534. In determining whether a hearing is appropriate, “the

 district court must consider whether the hearing could enable the petitioner

 to prove factual allegations which, if true, would entitle him or her to federal

 habeas relief.” Id. (citing Schriro v. Landrigan, 550 U.S. 465, 474 (2007). “‘[I]f

 the record refutes the applicant's factual allegations or otherwise precludes

 habeas relief, a district court is not required to hold an evidentiary hearing.’”

 Id. (citing Schriro, 550 U.S. at 474.)

    B. Motions for reconsideration and/or relief from judgment

       Petitioner brings his motion under both federal and local rules. Motions

 for reconsideration are governed by Local Rule 7.1 of the Eastern District of

 Michigan. Hence v. Smith, 49 F. Supp. 2d 547, 550 (E.D. Mich. 1999). A

 motion for reconsideration should be granted if the movant demonstrates a

 palpable defect by which the court and the parties have been misled and that

 a different disposition of the case must result from a correction thereof. Ward

 v. Wolfenbarger, 340 F. Supp. 2d, 773, 774 (E.D. Mich. 2004); Hence, 49 F.

                                          7
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20   PageID.1717   Page 8 of 40



                                                 Ward v. Chapman, 19-12543
 Supp. 2d at 550-51 (citing L.R. 7.1(g)(3)). A motion for reconsideration which

 merely presents “the same issues ruled upon by the Court, either expressly

 or by reasonable implication,” shall be denied. Ward, 340 F. Supp. 2d at 774.

       A party seeking to amend or alter a judgment under Rule 59(e) must

 show one of four things: “(1) a clear error of law; (2) newly discovered

 evidence; (3) an intervening change in controlling law; or (4) a need to

 prevent manifest injustice.” Intera Corp. v. Henderson, 428 F.3d 605, 620

 (6th Cir. 2005) (citing GenCorp, Inc. v. Am. Int'l Underwriters, 178 F.3d 804,

 834 (6th Cir. 1999)).

       Relief under Rule 60(b)(1) is available “in only two situations: (1) when

 a party has made an excusable mistake or an attorney has acted without

 authority, or (2) when the judge has made a substantive mistake of law or

 fact in the final judgment or order.” United States v. Reyes, 307 F.3d 451,

 455 (6th Cir. 2002) (citing Cacevic v. City of Hazel Park, 226 F.3d 483, 490

 (6th Cir. 2000)). When the movant’s argument is based on “strictly legal

 error,” Rule 60(b)(1) controls, and 60(b)(6) is inapplicable “absent

 extraordinary circumstances.” Cincinnati Ins. Co. v. Byers, 151 F.3d 574, 578

 (6th Cir. 1998) (quoting Hopper v. Euclid Manor Nursing Home, Inc., 867

 F.2d 291, 294 (6th Cir. 1989)).



                                       8
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20   PageID.1718   Page 9 of 40



                                                 Ward v. Chapman, 19-12543
        A request for relief under Rule 60(b)(3) requires a movant “to show by

 clear and convincing evidence that the district court's judgment was obtained

 by fraud or misconduct.” Crehore v. United States, 253 F. App'x 547, 549

 (6th Cir. 2007) (citation omitted). Rule 60(b)(3) requires the moving party to

 “‘show that the adverse party committed a deliberate act that adversely

 impacted the fairness of the relevant legal proceeding [in] question.’” Info-

 Hold, Inc. v. Sound Merchandising, Inc., 538 F.3d 448, 455 (6th Cir. 2008).2

        Relief is available under Rule 60(b)(6) “only in exceptional and

 extraordinary circumstances, which are defined as those unusual and

 extreme situations where principles of equity mandate relief.” Michigan Dep't

 of Envtl. Quality v. City of Flint, 296 F. Supp. 3d 842, 846 (E.D. Mich. 2017)

 (citing Export–Import Bank of U.S. v. Advanced Polymer Sciences, Inc., 604

 F.3d 242, 247 (6th Cir. 2010)) (internal quotation marks omitted). Rule

 60(b)(6) also requires showing “something more than one of the grounds in

 subsections (1) through (5).” Id. (citing East Brooks Books, Inc. v. City of

 Memphis, 633 F.3d 459, 465 (6th Cir. 2011)). A district court should grant



 2
      Because Petitioner cites no specific examples of fraud or
     misrepresentation, only his “belief” and an assertion that an evidentiary
     hearing “could” demonstrate such misconduct by Respondent, see ECF
     No. 40, PageID.1469-70, the Court will not entertain Rule 60(b)(3) as
     grounds for relief from judgment.
                                       9
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20     PageID.1719   Page 10 of 40



                                                     Ward v. Chapman, 19-12543
 relief from operation of a judgment under Rule 60(b)(6) when it determines

 in its sound discretion that substantial justice would be served. Overbee v.

 Van Waters & Rogers, 765 F.2d 578, 580 (6th Cir.1985).

       Finally, as with a Rule 59(e) motion (and L.R. 7.1), a party may not use

 Rule 60(b) “as an occasion to relitigate its case.” Mich. D.E.Q., 296 F. Supp.

 3d at 846 (citation omitted).

                                 III.   Discussion

    A. AEDPA deference does not apply

       Petitioner is correct that his petition was incorrectly reviewed under the

 standard of 28 U.S.C. § 2254(d). When a “state court did not assess the

 merits of a claim properly raised in a habeas petition, the deference due

 under AEDPA does not apply.” Maples v. Stegall, 340 F.3d 433, 436 (6th Cir.

 2003) (citing Williams v. Coyle, 260 F.3d 684, 706 (6th Cir. 2001)).

       Decisions by the parole board are not state court judgments. See Dyer

 v. Morrow, 499 F. App'x 505, 510 (6th Cir. 2012) (“The proceedings of the

 parole board do not constitute a state court decision on the merits.”).

 Because Petitioner’s claim was never “adjudicated on the merits” by a state

 court, the proper standard of review is “de novo as it would be on direct

 appeal.” Stermer v. Warren, 959 F.3d 704, 721–22 (6th Cir. 2020) (citing

 Maples, 340 F.3d at 436. (6th Cir. 2003).

                                          10
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20     PageID.1720   Page 11 of 40



                                                   Ward v. Chapman, 19-12543
       Petitioner is correct that the Court applied the wrong standard of

 review. However, as explained further below, he is unable to demonstrate

 that “a different disposition of the case” will result from the correction of that

 error. L.R. 7.1.

 B. Petitioner’s due process claim

       Petitioner argues the Court’s failure to wait for his reply briefs before

 issuing its orders violated his right to due process. The Court has now

 reviewed Petitioner’s replies, exhibits, supplemental authority, and other

 pleadings. While “‘due process’ has never been, and perhaps can never be,

 precisely defined[,]” Lassiter v. Dep't of Soc. Servs. of Durham Cty., N. C.,

 452 U.S. 18, 24 (1981), the Court recognizes that Petitioner is entitled to be

 heard. Davis v. Lane, 814 F.2d 397, 402 (7th Cir. 1987). The Court’s

 consideration of Petitioner’s outstanding filings corrects any violation of his

 due process rights by the omission.

 C. Petitioner does not retain a liberty interest in parole

       Petitioner’s theory, that an inmate once granted parole obtains an

 enduring liberty interest which survives parole revocation and a return to

 prison, lacks merit. Petitioner raised this argument for the first time in his

 June 23, 2020, motion to supplement authority in support of his reply brief.

 ECF No. 35. He claims that his release on parole in 2004 established a liberty

                                        11
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20    PageID.1721   Page 12 of 40



                                                  Ward v. Chapman, 19-12543
 interest that was not extinguished by his parole revocation in 2006. Petitioner

 expands on that argument in his motion for reconsideration and in a second

 motion for supplemental authority. ECF Nos. 40, 46.

       The Sixth Circuit holds that arguments raised for the first time in a reply

 brief are generally not permitted. Bennett v. Bascom, 788 F. App'x 318, 323–

 24 (6th Cir. 2019) (citing Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 553

 (6th Cir. 2008)). The rationale for this rule is that “[r]eply briefs reply to

 arguments made in the response brief—they do not provide the moving party

 with a new opportunity to present yet another issue for the court’s

 consideration.” Id. (quoting Scottsdale Ins. Co., 513 F.3d at 553) (emphasis

 in original). On the basis of fairness, because “the non-moving party

 ordinarily has no right to respond to the reply brief,” the court treats such new

 issues as waived. Id.

       As to the theory’s inclusion in the motion for reconsideration, the Court

 notes that neither Rule 59(e) and 60(b) permit relief or amendment of a

 judgment or order on the basis of a new legal theory. “Rule 60(b) does not

 allow a defeated litigant a second chance to convince the court to rule in his

 or her favor by presenting new explanations, legal theories, or proof.” Tyler

 v. Anderson, 749 F.3d 499, 509 (6th Cir. 2014). Similarly, litigants cannot

 seek relief under Rule 59(e) by raising “new legal arguments that could have

                                        12
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20   PageID.1722   Page 13 of 40



                                                 Ward v. Chapman, 19-12543
 been raised before a judgment was issued.” Mich. D.E.Q., 296 F. Supp. 3d

 at 846 (citing Roger Miller Music, Inc. v. Sony/ATV Publishing, LLC, 477 F.3d

 383, 395 (6th Cir. 2007)).

       More important than the procedural barriers is the fact that Petitioner’s

 theory is without support. Petitioner seeks to overcome the distinctions in

 due process protections between granting parole to a prisoner and revoking

 it as to a parolee. However, the Supreme Court has clearly established that

 “parole release and parole revocation are quite different.” Greenholtz v.

 Inmates of Nebraska Penal & Corr. Complex, 442 U.S. 1, 9 (1979). “There

 is a crucial distinction between being deprived of a liberty one has, as in

 parole, and being denied a conditional liberty that one desires.” Id.

       In Morrissey v. Brewer, 408 U.S. 471 (1972), the Court held that a

 parole-revocation determination must meet certain due process standards.

 This is so because “[r]evocation deprives an individual, not of the absolute

 liberty to which every citizen is entitled, but only of the conditional liberty

 properly dependent on observance of special parole restrictions.” Id. at 480.

 Despite the “conditional” limitation, the “termination [of parole] inflicts a

 ‘grievous loss' on the parolee” and therefore, some process is due. Id. at 482.

 This is the result of the relatively unrestricted status of the parolee to “be

 gainfully employed and . . . free to be with family and friends and to form the

                                       13
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20   PageID.1723   Page 14 of 40



                                                 Ward v. Chapman, 19-12543
 other enduring attachments of normal life.” Greenholtz, 442 U.S. at 9 (citing

 Morrissey, 408 U.S. at 482).

       Greenholtz contrasted the confined condition of those awaiting parole

 release with the parolees’ status of being at liberty. 442 U.S. at 9. The

 prisoner’s hope of obtaining a parole release is a “general interest . . . no

 more substantial than the inmate's hope that he will not be transferred to

 another prison, a hope which is not protected by due process.” Id. at 11

 (citing Meachum v. Fano, 427 U.S. 215, 225 (1976); Montanye v. Haymes,

 427 U.S. 236 (1976)).

       The Greenholtz Court also differentiated the decisions that must be

 made in each setting. 442 U.S. at 11. Parole revocation starts with a “wholly

 retrospective factual question” as to “whether the parolee in fact acted in

 violation of one or more conditions of parole,” then asks “whether the parolee

 should be recommitted either for his or society's benefit.” Id. (citing

 Morrissey, 408 U.S. at 479-80).

       Parole release decision processes are much more complex and “subtle

 and depend[] on an amalgam of elements, some of which are factual but

 many of which are purely subjective appraisals by the Board members based

 upon their experience . . .” Id. at 9. These decisions may “involve[] no more

 than informed predictions” and may “turn[] on a ‘discretionary assessment of

                                      14
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20     PageID.1724    Page 15 of 40



                                                    Ward v. Chapman, 19-12543
 a multiplicity of imponderables . . .’” Id. at 10 (citing Meachum, 427 U.S. at

 225) (other citation omitted).

       Following Greenholtz and Morrissey, Petitioner is correct that a liberty

 interest is triggered when an inmate is released on parole. His theory fails

 with his inferential leap that once established, the liberty interest survives

 parole revocation and the parolee’s return to the status of incarcerated

 prisoner. The Court has found no case law in support of that argument.

       A Supreme Court decision applying Morrissey to an Oklahoma prison-

 crowding relief process called “preparole” demonstrates that being at liberty

 is what vests the liberty interest in the parolee but not the prisoner. Again,

 the Court noted that the parolee’s circumstances are “very different from . . .

 confinement in a prison.” Young v. Harper, 520 U.S. 143, 147–48 (1997)

 (citing Morrissey, 408 U.S. at 482). In Young, the “preparolee” enjoyed a

 liberty interest because while subject to constraints similar to parolees, he

 lived and worked in the outside world enjoying ”a life generally free of the

 incidents of imprisonment.” Id. at 152-53. “[T]he point at which the

 constitutionally-created liberty interest arose . . . . is the fact of release from

 incarceration.” Boutwell v. Keating, 399 F.3d 1203, 1212 (10th Cir. 2005)

 (citing Harper v. Young, 64 F.3d 563, 566 (10th Cir. 1995)). Accord, Hurd v.

 D.C., Gov't, 864 F.3d 671, 682-83 (D.C. Cir. 2017) (associating “a

                                         15
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20     PageID.1725   Page 16 of 40



                                                   Ward v. Chapman, 19-12543
 procedurally protected liberty interest” with “living openly in society for

 years[,]” “the absence of physical restraint[,]” and “free[dom] of physical

 confinement[.]”)

       Cases to the contrary on which Petitioner relies are distinguishable or

 inapplicable. Sneed v. Donahue, 993 F.2d 1239 (6th Cir. 1993), addressed

 whether the petitioner’s due process rights were violated “when his parole

 was automatically revoked without a final hearing pursuant to” Kentucky

 state law. Id. at 1241 (citing Moss v. Patterson, 555 F.2d 137, 138 (6th Cir.

 1977) (per curiam)). In re Parole of Hill, 298 Mich. App. 404, 827 N.W.2d 407

 (2012), the Michigan Supreme Court found that because “he remained an

 inmate, ‘confined and thus subject to all of the necessary restraints that

 inhere in a prison[,]’” Hill had no liberty interest to support a challenge to the

 parole board’s rescission of his parole grant before his release. 298 Mich.

 App. at 419 (citing Greenholtz, 442 U.S. at 9). Petitioner’s other cited

 authority includes the dissents in Jago v. Van Curen, 454 U.S. 14, 24-25

 (1981) (Stevens, J., dissenting), and Crump v. Lafler, 657 F.3d 393 (6th Cir.

 2011) (Cole, J., dissenting), which carry no precedential value.

       And the few courts to consider this issue directly have found no liberty

 interest on the part of inmates in Petitioner’s position; that is, who were

 paroled, returned to prison following parole revocation, and waited again for

                                        16
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20   PageID.1726   Page 17 of 40



                                                 Ward v. Chapman, 19-12543
 parole release. See Witherow v. Palmer, No. 306CV00259HDMVPC, 2007

 WL 9771343, at *2 (D. Nev. May 15, 2007), aff'd, 276 F. App'x 649 (9th Cir.

 2008) (inmate seeking parole again after an earlier grant was revoked had

 no protected liberty interest to support a challenge to parole board denials);

 Manns v. Sampson, No. 1:07-CV-383, 2007 WL 3094900, at *5 (W.D. Mich.

 Sept. 13, 2007), report and recommendation adopted, No. 07-CV-383 (W.D.

 Mich. Oct. 19, 2007) (unpublished judgment) (Plaintiff “had no liberty interest

 in being released on parole after his parole was revoked.”)

    D. Possessing no liberty interest, Petitioner is not entitled to relief

       Because Petitioner’s theory that an inmate retains a liberty interest

 even after parole is revoked is meritless, Petitioner does not have a liberty

 interest protected by due process. Without that liberty interest, Petitioner

 cannot demonstrate that he is “in custody in violation of the Constitution or

 laws or treaties of the United States,” 28 U.S.C. §§ 2241(c)(3), 2254(a), for

 arbitrary and capricious or retaliatory decisions by the Michigan Parole

 Board.

       “When an inmate asserts a right to parole premised upon substantive

 due process, as here, the claim involves a purported liberty interest.” Bell v.

 Anderson, 301 F. App'x 459, 461 (6th Cir. 2008) (per curiam) (citing Inmates

 of Orient Corr. Inst. v. Ohio State Adult Parole Auth., 929 F.2d 233, 235 (6th

                                       17
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20     PageID.1727   Page 18 of 40



                                                   Ward v. Chapman, 19-12543
 Cir.1991)). As explained in the Court’s order dismissing the petition, ECF No.

 30, the Sixth Circuit has generally rejected decisions by other circuits which

 found due process violated by “‘totally arbitrary parole decisions’ even in the

 absence of an identifiable liberty interest in parole release.” Bell, 301 F. App’x

 at 461–62 (citing Burkett v. Love, 89 F.3d 135, 139-40 (3d Cir. 1996);

 Thompson v. Armontrout, 808 F.2d 28, 31 (8th Cir. 1986); Block v. Potter,

 631 F.2d 233, 236 (3d Cir. 1980)). Only parole board’s actions or decisions

 that “shock the conscience” may violate due process. Id. at 461, 463 (citing

 Cty. of Sacramento v. Lewis, 523 U.S. 833 (1998)). See, e.g., Sturgis v.

 Michigan Parole Bd., No. 18-1554, 2019 WL 2156429, at *1 (6th Cir. Feb. 1,

 2019) (unpublished) (“Sturgis's allegations that he was denied parole based

 on a ‘false narrative’—including allegedly false information that he had a

 violent criminal history and ‘blamed victims’—are insufficient to ‘shock[ ] the

 conscience.’”) (citing Bell, 301 F. App'x at 461, 463).

       Even under de novo review, instead of the AEDPA deference which

 the Court applied in error in its earlier order, Petitioner cannot demonstrate

 that he is entitled to relief. Granted, the Court also observed in its previous

 order that the Michigan Parole Board’s continued denial of parole to

 Petitioner “borders on” and “strikes” the Court as arbitrary and capricious.

 However, the Court also stated that even if the decisions were arbitrary and

                                        18
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20   PageID.1728   Page 19 of 40



                                                 Ward v. Chapman, 19-12543
 capricious, they do not “shock the conscience.” Petitioner has provided no

 basis for the Court to find otherwise.

       An affidavit by the most recent reviewer of Petitioner’s case for parole

 cited the circumstances of his parole violation in 2004 as well as three more

 recent major misconduct tickets in prison as the basis for his “no interest”

 recommendation. Aff. E. Heap, ECF No. 24-3. While Petitioner would not

 have served sixteen years for the misdemeanors with which he was originally

 charged, he did exhibit very bad judgment. As discussed in more detail

 below, Petitioner attempts to discredit the board members’ affidavits.

 However, as Petitioner argues, affidavits do present competent evidence.

 See ECF No. 33, PageID.622 (citing, e.g., Independent Petro. Corp. v. Aetna

 Cas. & Sur. Co., 654 F. Supp 1334 (D.D.C. 1986); Valesquez-Garcia v.

 Horizon Lines of Puerto Rico, 473 F.3d 11 (1st Cir. 2007)).

       The parole board is charged with a decision-making process that

 Greenholtz characterized as complex, “subtle[,] . . . purely subjective[,] and

 even a “discretionary assessment of a multiplicity of imponderables . . .” 442

 U.S. at 9-10 (citations omitted). On Petitioner’s record, and under Bell v.

 Anderson, the board’s recommendation against parole is not completely

 without justification and therefore does not “shock the conscience.”



                                          19
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20       PageID.1729   Page 20 of 40



                                                   Ward v. Chapman, 19-12543
    E. Retaliatory motive for parole denial

       In his replies and related exhibits, Petitioner has provided the Court

 with a bountiful record in support of his claims. However ample, Petitioner’s

 exhibits do not demonstrate the Court erred in its original ruling rejecting his

 claim of vindictive retaliation in violation of his First Amendment rights.

       Petitioner’s claim of retaliatory motivation for protected conduct is

 grounded in the First Amendment. Thaddeus-X v. Blatter, 175 F.3d 378, 388

 (6th Cir. 1999). Thaddeus-X provides the standard, explaining

       [t]he analysis of motive in retaliation claims is well-developed.
       Once the plaintiff has met his burden of establishing that his
       protected conduct was a motivating factor behind any harm, the
       burden of production shifts to the defendant. If the defendant can
       show that he would have taken the same action in the absence
       of the protected activity, he is entitled to prevail . . .

 Id. at 399 (citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429

 U.S. 274 (1977)). The plaintiffs in Thaddeus-X provided “a number of

 specific, nonconclusory allegations and identified affirmative evidence that

 could support a jury verdict at trial.” Id. at 399–400.

       A retaliation claim has three elements: (1) engagement in protected

 conduct; (2) an adverse action taken that would deter a person of ordinary

 firmness from continuing to engage in that conduct; and (3) a causal

 connection between elements one and two, that is, the adverse action was


                                        20
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20    PageID.1730   Page 21 of 40



                                                  Ward v. Chapman, 19-12543
 motivated, at least in part, by the protected conduct. Id. at 394. The petitioner

 bears the burden of proof on all three elements, and “must be able to prove

 that the exercise of the protected right was a substantial or motivating factor

 in the defendant's alleged retaliatory conduct.” Smith v. Campbell, 250 F.3d

 1032, 1037, 1038 (6th Cir. 2001) (citing Mt. Healthy, 429 U.S. at 287).

         Here, Petitioner has indisputably engaged in protected conduct, by

 litigating the Ward v. Wolfenbarger case. To establish adverse actions “that

 would deter a person of ordinary conduct,” Petitioner has advanced a lengthy

 litany of retaliatory acts, including, for example, unwarranted misconduct

 charges, prejudicial transfers between correctional facilities, placement in

 segregation without cause, and the loss and damage of his legal materials.

 See, e.g., Reply, ECF No. 33-2, PageID.766-71; see generally id.,

 PageID.759-805. However, the actions Petitioner describes were taken by

 corrections staff at various MDOC facilities, not members of the parole board.

 As such, they are not the subject of the habeas petition before the Court, nor

 do these actions serve to demonstrate retaliatory motivation on the board’s

 part.

         Petitioner does allege that individual MDOC staff members speculated

 that his continued litigation was the reason he had not been paroled. And

 Petitioner asserts that a prison counselor told him that he had received a call

                                        21
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20   PageID.1731   Page 22 of 40



                                                 Ward v. Chapman, 19-12543
 from an unnamed parole board member who was very angry with Petitioner

 and instructed the counselor he should try to “curb” Petitioner’s litigation.

 ECF No. 33-2, PageID.773.

       These speculative and uncorroborated assertions do not demonstrate

 a causal connection between Petitioner’s litigation and the parole board’s

 decisions sufficient to demonstrate a retaliatory motive. Nor do Petitioner’s

 attempts to establish temporal proximity. In his petition, he states that after

 the Sixth Circuit’s ruling in his favor in 2009, “the Parole B[oar]d became

 more aggressive in denying parole”; and following its July 14, 2014 ruling,

 “the parole authorities began instructing MDOC staff to retaliate in various

 forms . . .” Pet., ECF No. 1, PageID.9-10. Parole denials in 2007, 2012, and

 2017 do not correspond temporally to the Sixth Circuit’s orders. See Skinner

 v. Bolden, 89 F. App'x 579, 579–80 (6th Cir. 2004) (citations omitted)

 (“Without more, . . . conclusory allegations of temporal proximity are not

 sufficient to show a retaliatory motive.”).

       Even if Petitioner met his burden, Respondent has as well, presuming

 the burden-shifting convention applicable to civil rights litigation applies as

 well to habeas petitions. See Thaddeus-X, 175 F.3d at 399. Respondent has

 provided affidavits by parole board members explaining their decision-

 making process. Board member Heap avers that his decisions have been

                                        22
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20   PageID.1732   Page 23 of 40



                                                  Ward v. Chapman, 19-12543
 based on Petitioner’s behavior that resulted in the revocation of his parole in

 2006 and in misconduct tickets since then. Aff., E. Heap, ECF No. 24-3.

 Affiant Eagen states that parole board members are generally unaware of

 prisoner litigation. Aff., M. Eagen, ECF No. 24-4. The affidavits demonstrate

 that the board’s motivation for its decisions is not animus, but Petitioner’s

 behavior inside and outside of prison.

       It is difficult to believe that the Michigan Parole Board members were

 completely unaware of Petitioner’s litigation. Regardless, the Court has

 reviewed Petitioner’s affidavits and those provided by Respondent, as well

 as the remainder of the record in Case No. 19-12543, and pertinent portions

 of Case No. 03-72701. Applying de novo review, the Court concludes that

 the parole board would have made the same decisions regardless of

 Petitioner’s litigation, the protected activity in question. Petitioner has not

 demonstrated that the Michigan Parole Board has retaliated against him in

 violation of his First Amendment rights.

    F. Use of the 1971 convictions in Parole Board decisions

       Petitioner also asserts the Court erred in dismissing his first claim, the

 unconstitutional use of the 1971 convictions in the Parole Board’s decisions

 from 2006 forward. In his most recent motion for reconsideration, Petitioner



                                       23
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20   PageID.1733   Page 24 of 40



                                                 Ward v. Chapman, 19-12543
 insists that because the Court ruled in 2004 that those convictions were

 improperly used, that it must so rule again.

       The law-of-the-case doctrine Petitioner cites generally provides that

 “‘when a court decides upon a rule of law, that decision should continue to

 govern the same issues in subsequent stages in the same case.’” Musacchio

 v. United States, 136 S. Ct. 709, 716 (2016) (citation omitted). The Supreme

 Court noted that law of the case doctrine is not meant to limit the Court’s

 power. Id. Petitioner’s request is not based on the Court’s 2004 findings of

 law, but on its factual findings. In view of the intervening facts and

 circumstances of sixteen years following that ruling, the Court’s holding in

 2004 does not dictate the outcome here.

       The Court takes Petitioner’s point that if his 2006 parole revocation was

 solely or primarily the result of the unconstitutional use of his 1971

 convictions, and if that parole revocation continued to be the basis for

 repeated denials of parole, the later denials themselves would be

 unconstitutional. However, this question has already been resolved against

 Petitioner. Both this Court and the Sixth Circuit reviewed the circumstances

 of the parole revocation and held that the 1971 convictions were not

 improperly applied. The Sixth Circuit expressly found that



                                       24
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20     PageID.1734   Page 25 of 40



                                                   Ward v. Chapman, 19-12543
       [a]lthough Ward submits Department of Corrections documents
       that reference the 1971 convictions, we have no evidence of any
       adverse consequences, direct or collateral, as a result of the
       persistent notation of the 1971 convictions on certain forms. To
       the contrary, Ward's parole was revoked because of his “no
       contest plea” [to parole violation charges] and not because the
       Parole Board looked anew at the 1971 expunged convictions.

 Ward v. Wolfenbarger, 342 F. App'x 134, 137 (6th Cir. 2009) (emphasis

 added). Petitioner cannot with this petition reopen the question of the board’s

 motivation for its revocation decision over ten years after the Sixth Circuit

 directly decided the issue.

       Petitioner further argues that by providing the Court with documents

 reflecting the 1971 convictions, he has demonstrated that the parole board

 continues to use the convictions to deny him parole and to recommend

 against executive clemency. Petitioner cites Gall v. Scroggy, 603 F.3d 346

 (6th Cir. 2010), as “controlling law” that requires a reversal, because Gall

 held that collateral consequences of unconstitutional convictions are

 presumed. Id. at 354 (citing Gentry v. Deuth, 456 F.3d 687, 694-95 (6th Cir.

 2006)).

       The “presumption” of Gall and Gentry refers to the “legion, and patently

 obvious” legal disqualification of felons from “certain rights and privileges [,]”

 such as voting, possessing firearms, and serving on juries or in public office.

 Gentry, 456 F.3d at 694, 695. This presumption of the consequences

                                        25
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20   PageID.1735   Page 26 of 40



                                                 Ward v. Chapman, 19-12543
 recognized the operation of law causing injury for the purposes of standing.

 Id.; see also Gall, 69 F. App’x at 253 (presence of collateral consequences

 determined the existence of a case or controversy); Spencer v. Kemna, 523

 U.S. 1, 12 (1998). What these cases do not establish is a factual presumption

 in an individual petitioner’s case.

       However, even if it did, Gall shifts the burden to the state to

 demonstrate that the anticipated consequences have not occurred, 69 F.

 App’x at 253, and the state has met that burden. Respondent relies on the

 affidavit of the most recent parole board member who reviewed Petitioner’s

 case, Edwin Heap. Heap avers that he did not consider the expunged

 convictions (or the “B” prefix that resulted from them), and Petitioner’s

 criminal history was not a “significant factor” in Heap’s recommendation to

 the rest of the board that it take no interest in Petitioner’s parole. Aff., E.

 Heap, ECF No. 24-3, PageID.406. Instead, what Heap found most significant

 were Petitioner’s parole violations and misconduct tickets. Id. at 405, 406.

       In the Sixth Circuit’s 2009 ruling in Petitioner’s appeal in Case No. 03-

 72701, the court also found that the 1971 convictions were not applied to

 parole decisions:

       In later assessing Ward's enforcement motion—brought after
       Ward had been granted parole and later rearrested—the court
       was not convinced that the State was still impermissibly

                                       26
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20     PageID.1736    Page 27 of 40



                                                    Ward v. Chapman, 19-12543
       considering the now-expunged convictions. And we agree with
       the district court that Ward offered “nothing other than
       speculation” that the Parole Board was taking into account the
       vacated 1971 convictions in a way that would prejudice his shot
       at parole.

 Ward, 342 F. App'x 134, 137. That continues to be the case.

       The continued presence of the expunged convictions in Petitioner’s

 records, after repeated orders by this Court, is problematic. But Petitioner

 has still offered no more than the implausible speculation that the Michigan

 Parole Board continues to use those convictions to his detriment in its

 decisions on whether to grant parole or recommend clemency. Petitioner is

 not entitled to habeas relief on this issue.

    G. Evidentiary hearing and discovery

       Petitioner repeatedly states that an evidentiary hearing and/or

 discovery will reveal the parole board’s bias and retaliatory motive. Whether

 to grant an evidentiary hearing is left to the district court's sound discretion.

 Robinson v. Howes, 663 F.3d 819, 824 (6th Cir. 2011) (citing Schriro, 550

 U.S. at 473). In deciding whether a hearing is appropriate, “the district court

 must consider whether the hearing could enable the petitioner to prove

 factual allegations which, if true, would entitle him or her to federal habeas

 relief.” Williams v. Lafler, 494 F. App’x 526, 534 (6th Cir. 2012) (citing Schriro,

 550 U.S. at 474). “‘[I]f the record refutes the applicant's factual allegations or

                                         27
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20      PageID.1737     Page 28 of 40



                                                     Ward v. Chapman, 19-12543
 otherwise precludes habeas relief, a district court is not required to hold an

 evidentiary hearing.’” Id. (citing Schriro, 550 U.S. at 474.)

       Similarly, whether to grant discovery under Rule 6 of the rules

 governing § 2254 is within the discretion of the habeas court, and a grant

 requires “a fact specific showing of good cause” by the petitioner. Stanford

 v. Parker, 266 F.3d 442, 460 (6th Cir. 2001) (citing Bracy v. Gramley, 520

 U.S. 899 (1997); Byrd v. Collins, 209 F.3d 486, 515–16 (6th Cir. 2000)). “[A]

 court must provide discovery in a habeas proceeding only ‘where specific

 allegations before the court show reason to believe that the petitioner may,

 if the facts are fully developed, be able to demonstrate that he is . . . entitled

 to relief.’” Williams v. Bagley, 380 F.3d 932, 974 (6th Cir. 2004) (citing Bracy,

 520 U.S. 899, 908–09). “The burden of demonstrating the materiality of the

 information requested [by the discovery motion] is on the moving party.”

 Stanford, 266 F.3d at 460. In Cornwell v. Bradshaw, 559 F.3d 398 (6th Cir.

 2009), the Sixth Circuit found it was not an abuse of discretion to deny a

 motion for an expert, “because the facts, if fully developed, would not have

 led the district court to believe that federal habeas relief was appropriate.” Id.

 at 410.

       The Sixth Circuit has stated that it “will not find that a district court erred

 by denying a fishing expedition masquerading as discovery.” Id.; see also

                                         28
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20     PageID.1738    Page 29 of 40



                                                    Ward v. Chapman, 19-12543
 Williams v. Bagley, 380 F.3d at 974 (citing Rector v. Johnson, 120 F.3d 551,

 562 (5th Cir.1997)) (“Rule 6 does not ‘sanction fishing expeditions based on

 a petitioner's conclusory allegations.’”) For instance, where a petitioner only

 offered “conjecture,” but no “intrinsic or extrinsic . . . evidence [of] corruption

 or actual bias . . . . the district court did not abuse its discretion in denying

 [the petitioner] a forum to question [witnesses] to explore his unsupported

 speculation of improper communications . . . “ Getsy v. Mitchell, 495 F.3d

 295, 311–12 (6th Cir. 2007) (citing Bracy, 520 U.S. at 909; Murphy v.

 Johnson, 205 F.3d 809, 816 (5th Cir. 2000) (“affirming the district court's

 denial of an evidentiary hearing regarding the petitioner's allegations of a

 secret deal between the prosecutor and a trial witness where such a hearing

 would have been ‘tantamount to an impermissible fishing expedition’”)).

       1. Discovery

       First, Petitioner’s demands for discovery correspond to the fishing

 expeditions described above. Instead of specific allegations of actual bias,

 Petitioner speculates that considering his positive prison record, the time he

 has served, the non-predatory and “technical” nature of his parole violation,

 and his own “history of aggressively challenging those state agencies and

 agents,” the only plausible reason he has been denied parole is personal



                                         29
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20    PageID.1739   Page 30 of 40



                                                  Ward v. Chapman, 19-12543
 animus on the part of parole board members and vindictive retaliation. See

 ECF No. 33, 649-63, 658-59.

       This conjecture does not meet the “good cause” requirement to grant

 discovery. See Getsy, 495 F.3d 311-12; Rector, 120 F.3d at 562). Petitioner

 also alleges board members did not read his file and otherwise did not follow

 state law. See ECF No. 33, PageID.651-52; ECF No. 33-4, PageID.924.

 Failure to comply with state law and procedures is non-cognizable in habeas.

 Cristini v. McKee, 526 F.3d 888, 897 (6th Cir. 2008) (citations omitted).

       Instead of providing specific allegations that would give the Court

 reason to believe that development of a factual record would demonstrate

 his entitlement to relief, Williams, 380 F.3d at 974, Petitioner only asserts his

 right to obtain discovery. Otherwise, he appears more interested in personal

 attacks on parole board members and deploying discovery or an evidentiary

 hearing in furtherance of that effort. For instance, Petitioner asserts that

 parole board member Heap is incompetent and incapable of performing his

 job impartially, ECF No. 33, PageID.658-59. Heap’s testimony and that of

 psychiatric experts would reveal what he knew consciously and

 subconsciously and would demonstrate a “mental condition” which includes

 “personal animus with subconscious vindictive retaliatory motive.” Id. at 655-

 57. Petitioner’s demand for an expert witness to probe board member Heap’s

                                        30
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20   PageID.1740   Page 31 of 40



                                                 Ward v. Chapman, 19-12543
 psyche, and his observation that Heap would be exposed to potential

 contempt and perjury charges by his testimony, id. at 660-61, are not

 arguments in support of building a record to demonstrate Petitioner’s

 entitlement to relief.

       Petitioner impugns the rest of the parole board and again provides only

 conjecture to support an improper motive for the board’s actions. He

 describes board member King as “unbiased, impartial and professional”

 when he recommended Petitioner for parole in 2012 but alleges King has

 now been “corrupted and tainted by his peers to change his position into

 alignment with their own vindictive retaliation…” Id. at PageID.650. Board

 Chair Eagen cannot be believed, because he was “coached” (as were other

 board members) and is covering up to avoid “many years of harboring

 personal animus.” Id. at 663. In general, Petitioner argues, the board acted

 as a result of “anger” and “untouchable ego.” Id. at 659.

       Nor does the rest of Petitioner’s replies, exhibits, petition, and cited

 pleadings from his 2003 case provide the Court specific allegations to

 demonstrate Petitioner would be able to develop a record showing

 entitlement to relief. As reviewed above, Petitioner’s affidavits detail

 numerous retaliatory actions by members of MDOC staff, see ECF No. 33-

 2, PageID.759-805, but do not make the link to any decisions of the parole

                                      31
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20   PageID.1741   Page 32 of 40



                                                 Ward v. Chapman, 19-12543
 board. Petitioner does allege that individual MDOC staff members

 speculated that his continued litigation was the reason he had not been

 paroled. And a corrections officer stated that he had received a call from a

 parole board member who was very angry with Petitioner and that the officer

 should try to “curb” Petitioner’s litigation. ECF No. 33-2, PageID.773.

 However, that single, attenuated attribution of wrongdoing to an unnamed

 board member does not demonstrate “good cause” sufficient to permit Rule

 6 discovery.

       Finally, Petitioner seeks discovery or an evidentiary hearing of all the

 board members who voted against parole, to determine whether they

 improperly considered the 1971 convictions. He questions the basis for their

 decision, and argues that without that access, “[w]e will never know” their

 motivation. ECF No. 40, PageID.1485. Again, this is insufficient to

 demonstrate entitlement to discovery.

       2. Evidentiary hearing

       Coupled with his requests for discovery, Petitioner seeks an

 evidentiary hearing to establish that the parole board was motivated by

 vindictive retaliation in denying him parole and that the 1971 convictions

 were improperly considered as well. However, a hearing would not



                                      32
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20   PageID.1742   Page 33 of 40



                                                 Ward v. Chapman, 19-12543
 demonstrate he is entitled to federal habeas relief, because he has no due-

 process-protected liberty interest in parole.

       Petitioner cites in support United States v. Adams, 870 F.2d 1140,

 1146 (6th Cir. 1989) (on direct appeal, defendants provided affidavits by a

 former director of an EEOC office stating his belief that a prosecution was

 instigated based on “revenge” and by an IRS employee that the underlying

 tax prosecution was anomalous); and Kimberlin v. White, 7 F.3d 527, 531–

 32 (6th Cir. 1993) (declining to apply the presumption of vindictiveness

 resulting from the imposition of a higher-than-original sentence after a new

 trial of North Carolina v. Pearce, 395 U.S. 711 (1969), to the parole context).

 Neither supports his argument that he is entitled to an evidentiary hearing in

 the habeas context. In addition, the abundant record Petitioner has placed

 before the Court, discussed above, is adequate for it to rule without a

 hearing.

    H. Parole Board decisions subject to habeas challenge

       Petitioner also charges the Court with error in how it limited the scope

 of Parole Board’s decisions under habeas scrutiny in this petition. The Court

 determined the petition addressed the board’s April 2017 finding of no

 interest and its recommendation against commutation in November 2018.

 Petitioner asserts that his petition challenges the board’s actions from its

                                       33
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20   PageID.1743   Page 34 of 40



                                                 Ward v. Chapman, 19-12543
 2006 parole revocation through to a 2019 recommendation against

 clemency. Petitioner argued this issue in his previous motion for

 reconsideration, ECF No. 27, and the Court addressed it in its June 22, 2020

 Order. ECF No. 30. However, its ruling in part was based on the “no

 reasonable basis” standard for AEDPA deference of Harrington v. Richter,

 562 U.S. 86, 98 (2011), which the Court has acknowledged was error.

       As discussed supra in reference to the 1971 convictions, the Sixth

 Circuit held that they played no role in his 2006 parole revocation. See Ward

 v. Wolfenbarger, 342 F. App'x at 137. Petitioner cannot with this petition

 reopen the question of the board’s motivation for its revocation decision over

 ten years after the Sixth Circuit upheld it.

       Following the 2009 Sixth Circuit decision, a different court within this

 district ruled on Petitioner’s challenge to “his continued detention on drug

 charges that originated over 30 years ago[,]” referring to his 1981 conviction.

 Ward v. Howes, No. 08-13051, 2011 WL 4527786, at *1 (E.D. Mich. Sept.

 29, 2011) (Lawson, J.). That court relied on the Sixth Circuit’s holding above

 regarding the Parole Board’s use of the 1971 convictions. Id. at *17 (citing

 Ward, 342 F. App’x at 137, 138). It also held that Petitioner had received all

 the process he was due in the Parole Board’s 2006 revocation decision. Id.



                                        34
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20    PageID.1744   Page 35 of 40



                                                  Ward v. Chapman, 19-12543
 at *13. Finally, the court held that his claim against the Parole Board failed

 because he has “no constitutional right to be released on parole.” Id.

       Because both district and circuit courts have addressed Petitioner’s

 arguments about parole board decisions through 2011, these would be

 second or successive claims that must be dismissed. In re Salem, 631 F.3d

 809, 811–12 (6th Cir. 2011) (citing 28 U.S.C. § 2244(b)(1)). As to the

 remainder of the parole board’s decisions, for the reasons stated above, they

 do not entitle him to relief.

    I. Additional errors

       In his 2008 petition, Petitioner did not raise an Eighth Amendment

 challenge to his life sentence as cruel and unusual punishment. Petitioner

 argues now that this Court improperly dismissed his third claim in his current

 petition, which raised that issue. However, claims not raised in a prior petition

 are also to be dismissed, under section 2244(b)(2), unless the petitioner

 relies on a new rule of constitutional law, a factual predicate that a diligent

 petitioner could not have discovered, or a claim of innocence. Salem, 631

 F.3d at 812. None of those apply to Petitioner. His third claim was properly

 dismissed.

       Next, but relatedly, Petitioner cites as error the Court’s reference to 28

 U.S. § 2254, asserting that his petition was brought pursuant to 28 U.S. §

                                        35
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20     PageID.1745   Page 36 of 40



                                                   Ward v. Chapman, 19-12543
 2241. This distinction between sections 2241 and 2254 is not an error that

 entitles him to a different outcome. First, both statutes contain the same

 standard, that a habeas petition will only be entertained if the petitioner is “in

 custody in violation of the Constitution or laws or treaties of the United

 States.” 28 U.S.C. §§ 2241(c)(3), 2254(a).

       The Sixth Circuit, in Rittenberry v. Morgan, 468 F.3d 331 (6th Cir.

 2006), rejected its petitioner’s theory that section 2241 provided a “separate

 avenue” for habeas corpus relief or an “independent ground for his claim.”

 Id. at 335. Rittenberry acknowledged that section 2241’s “general grant of

 habeas jurisdiction . . . would, on its own, be more friendly to a habeas

 petitioner—particularly one who has previously filed a federal habeas

 petition.” Id. at 333. But section 2254 “limits the grounds for habeas relief to

 people in custody pursuant to a state court judgment.”3 Id.

       As a result, “regardless of the label on the statutory underpinning for

 the petition, habeas petitions of state prisoners are governed by 28 U.S.C. §

 2254.” Byrd v. Bagley, 37 F. App'x 94, 95 (6th Cir. 2002). Accordingly, “a


 3
   In Ward v. Howes, No. 08-13051, 2011 WL 4527786 (E.D. Mich. Sept. 29,
 2011), Petitioner received the same answer: that AEDPA and the
 requirements of section 2254 apply to him, “regardless of how the petitioner
 characterizes his petition.” Id. at *8 (citing Rittenberry, 468 F.3d at 333).


                                        36
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20   PageID.1746      Page 37 of 40



                                                  Ward v. Chapman, 19-12543
 state prisoner's § 2241 habeas petition must comply with the gatekeeping

 restrictions” of AEDPA. In re Marsch, 209 F. App'x 481, 482 (6th Cir. 2006).

 “Among these gatekeeping restrictions [is] the requirement[] that a prisoner.

 . . may not file a successive petition absent authorization from an appellate

 court, 28 U.S.C. 2244(b).” Id. at 483. Petitioner did not obtain such

 authorization for his Eighth Amendment claim.

       Petitioner also charges the Court with error in the use of res judicata

 and estoppel to deny him relief. Res judicata “bars subsequent causes of

 action when a court of competent jurisdiction already has rendered a final

 decision on the merits involving the same parties and claims in a prior

 action.” Consolidation Coal Co. v. Maynes, 739 F.3d 323, 327 (6th Cir. 2014)

 (citing Sanders Confectionery Products, Inc. v. Heller Financial, Inc., 973

 F.2d 474, 480 (6th Cir.1992)). Petitioner cites Sanders v. United States, 373

 U.S. 1 (1963), which held that res judicata does not apply to habeas petitions.

       More recent Supreme Court decisions, as well as Congressional

 actions, have resulted in the “adoption in habeas corpus of a ‘qualified

 application of the doctrine of res judicata.’” Schlup v. Delo, 513 U.S. 298, 319

 (1995) (citing McCleskey v. Zant, 499 U.S. 467, 486 (1991)). The Court’s

 prior rulings have not misapplied res judicata to Petitioner’s case.



                                       37
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20   PageID.1747   Page 38 of 40



                                                 Ward v. Chapman, 19-12543
    J. Petitioner’s motion for conference

       Petitioner filed a motion seeking a phone or video conference with the

 Court and opposing counsel. ECF No. 49. As the Court is denying

 Petitioner’s motion for reconsideration, the case remains closed, and this

 motion will be denied.

    K. Petitioner’s motion for reconsideration of bond

       Petitioner’s reply and motion for reconsideration on his request for

 bond assert that he has raised a substantial claim of law supporting his

 release. As the discussion above indicates, the Court does not agree.

 Petitioner has not provided a palpable error on which the Court was misled

 on this issue.

    L. Certificate of appealability, in forma pauperis status on appeal,
       and Petitioner’s motion for appointment of appellate counsel

       Obtaining a certificate of appealability requires “a substantial showing

 of the denial of a constitutional right, a demonstration that . . . reasonable

 jurists could debate whether (or, for that matter, agree that) the petition

 should have been resolved in a different manner or that the issues presented

 were ‘adequate to deserve encouragement to proceed further.’” Slack v.

 McDaniel, 529 U.S. 473, 483 (2000) (citing Barefoot v. Estelle, 463 U.S. 880,




                                      38
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20    PageID.1748   Page 39 of 40



                                                  Ward v. Chapman, 19-12543
 893 and n.4 (1983)). The Court will deny a certificate of appealability

 because Petitioner has not made such a showing.

       However, because the standard for granting an application for leave to

 proceed in forma pauperis (IFP) is lower than that of certificates of

 appealability, a court may grant IFP status if it finds that an appeal is being

 taken in good faith. Foster v. Ludwick, 208 F. Supp. 2d 750, 764-65 (E.D.

 Mich. 2002); 28 U.S.C. § 1915(a)(3); Fed. R.App.24 (a). “Good faith” requires

 a showing that the issues raised are not frivolous; it does not require a

 showing of probable success on the merits. Foster, 208 F. Supp. 2d at 765.

 Although jurists of reason would not debate this Court's resolution of

 petitioner's claims, the issues are not frivolous; therefore, an appeal could

 be taken in good faith and petitioner may proceed in forma pauperis on

 appeal.

       When “the interests of justice so require,” district courts may, in their

 discretion, appoint counsel for an indigent prisoner “seeking relief under

 section 2241, 2254, or 2255 of title 28” through a habeas petition. 18 U.S.C.

 § 3006A(a)(2)(B). In determining whether appointment of counsel is

 warranted, district courts should consider, among other factors, “the viability

 or frivolity of the [petitioner’s] claims, the nature and complexity of the case,

 and the indigent’s ability to present the case.” Sellers v. United States, 316

                                        39
Case 2:19-cv-12543-AJT-PTM ECF No. 54 filed 08/31/20   PageID.1749   Page 40 of 40



                                                 Ward v. Chapman, 19-12543
 F. Supp. 2d 516, 522 (E.D. Mich. 2004) (citations omitted). The issues are

 not complex, and Petitioner has demonstrated his ability to advance his legal

 claims. The motion for appointment of appellate counsel will be denied.

                       IV.   Conclusion and Order

       For the reasons stated above, it is HEREBY ORDERED that

       1. Petitioner’s motions for reconsideration and relief from judgment

          (ECF Nos. 40, 41) are DENIED;

       2. Petitioner’s motions to supplement authority (ECF Nos. 46, 48) are

          GRANTED;

       3. Petitioner’s motion for an extension to his deadline to submit a

          motion for a certificate of appealability (ECF No. 43) is DENIED;

       4. Petitioner’s motion for a conference (ECF No. 49) and for

          appointment of appellate counsel (ECF No. 50) are DENIED;

       5. A certificate of appealability is DENIED.

       Petitioner may raise his appeal in forma pauperis. All future pleadings

 on this matter should be directed to the Sixth Circuit Court of Appeals.

       IT IS SO ORDERED.

                                           s/Arthur J. Tarnow____________
                                           Arthur J. Tarnow
                                           Senior United States District Judge

 Dated: August 31, 2020

                                      40
